DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-7, 9-10, 12, 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a car seat carrier, comprising a carrier body sized and shaped to receive a complementary sized and shaped child car seat. The carrier body defines a front end and a rear end. The carrier body is a car seat base for a rear facing infant car seat, at least one front wheel assembly attached to the carrier body near the front end. The car seat carrier also comprises at least one handle bracket attached to a front face of the carrier body and4Application Number: 15/981,547 a pivoting/telescoping handle attached to the at least one handle bracket on the front face of the carrier body. The pivoting/telescoping handle pivots between a front push/pull position in which the pivoting/telescoping handle is extended and rotated in front of a vertical axis extending through a handle fastener about which the pivoting/telescoping handle rotates and in which the car seat carrier is pushed in a first direction or pulled in a second direction opposite the first direction.  The pivoting/telescoping handle at a rear push position is extended and rotated behind the vertical axis extending through the handle fastener about which the pivoting/telescoping handle rotates and in which the carrier is pushed in the same direction as the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618